USCA11 Case: 22-10964      Date Filed: 11/07/2022   Page: 1 of 2




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10964
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL JOSEPH WIHLBORG,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:21-cr-20212-JEM-1
                   ____________________
USCA11 Case: 22-10964        Date Filed: 11/07/2022    Page: 2 of 2




2                      Opinion of the Court               22-10964


Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bascomb, 451 F.3d 1292, 1297 (11th Cir. 2006)
(“[A]s long as an appeal waiver is voluntarily and knowingly en-
tered into as part of a valid plea agreement, and that agreement is
accepted by the court, the waiver is enforceable. It cannot be viti-
ated or altered by comments the court makes during sentencing.”);
United States v. Bushert, 997 F.2d 1343, 1351 (11th Cir. 1993) (ex-
plaining a sentence appeal waiver will be enforced if it was made
knowingly and voluntarily).